Title: From George Washington to Major General William Heath, 31 August 1776
From: Washington, George
To: Heath, William



Dr Sir
Head Quarters New York Augt 31st 1776.

I have reciev’d your letter of this day, and concur with you in sentiment as to the probability of the Enemy’s endeavoring to land their forces at Hunts point, or some place not far distant from it; in order to prevent such an attempt from being carried into execution, I have sent up General Mifflin with the troops he brought from your quarters strengthened by a reinforcement; with this assistance, I hope you will be able to defeat their intentions; I beg you will exert yourself to the utmost of your abilities on this momentous occasion; In particular I must request of you, that the cheveux de frise be immediately sunk; was it in my power to send you Col. Putnam, I would willingly comply with your request but we have so much business for him here, that he cannot by any means be spared; Colo. Knox has directed Capt. Bryan to go up immediately; he recommends him as a good officer & equal to any that he has in the artillery; As to passes signed by Colos. of Regiments they are not to be permitted; none but those under the hand of a Brigadier general or one of superior rank, are to have any reguard paid to them unless you hear something farther from me on that subject. I am Sir Yr Most Obedt Servt

Go: Washington

